DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
2.	The following is the Examiner’s Statement of Reasons for allowance: 
	No legally permissible combination of the prior art teaches, suggests or describes the specifically ordered and enumerated features of the independent claims inclusive of: 
	“transmitting a transportation request message to a transportation entity wirelessly, the transportation request message comprises one or more message information elements including an identifier for the user device and a requested destination; 
receiving a transportation response message from the transportation entity wirelessly, the transportation response message comprises one or more message information elements including acceptance or rejection of the transportation request message; and 
transmitting a transportation confirm message to the transportation entity wirelessly in response to the acceptance in the transportation response message, the transportation confirm message comprises one or more message information elements including the identifier for the user device.” 
LUBECK et al. (US 2018/0268710 A1) teaches a method for safely and efficiently requesting transportation services through the use of mobile communications devices capable of geographic location is described. Individual and package transportation may be provided. New customers may be efficiently serviced, and the requester and transportation provider locations may be viewed in real time on the mobile devices.
Khan (US 2017/0127215 A1) discloses a method includes receiving, through the user interface of a user device of a user, a request for a ride from the user; assigning a driver to provide the ride for the user; according to one or more application rules associated with the request for the ride, providing the driver with access to information uniquely identifying the user or a rider.
The Examiner agrees with the Applicant’s arguments that cited art does not teach or suggest the features of Claim 1, which recite, transportation confirm messages and acceptance messages, therefore the 35 USC 103 Rejection of Claim(s) 1 is withdrawn. 
The combination of Bansal-CAVALCANTI-Magazinik-TUUKKANEN-Whitt-Aich, separately or in combination do not overcomes the deficiencies of with LUBECK-Khan. 
Claim(s) 2-15 depend on Independent Claim 1 and are allowable based on the same reasoning as mentioned above. 
Independent Claim 16, 31 & 32 are allowable based on the same reasoning as Claim 1 above. 
Claim(s) 17-30 are dependent on Claim 16 and are allowable based on the same reasoning as Claim 16 mentioned above.
There is no reasonable combination of the closest listed prior art made of record here, that discloses matter within the scope of all the limitations of the Independent Claims that include: 
1) transportation request message 2) message identifiers 3) destination requests 4) sending wireless requests 5) accepting or rejection ride requests 6) confirming transportation requests. 
Lastly, as evidenced by the prosecution history (see 06/10/2022 Examiner Interview Summary, 06/07/2022 Applicant Arguments/Remarks & 03/11/2022 Non-Final Rejection) the Applicant Argument/Remarks, in respect to Claims(s) 1-32 were deemed persuasive and the 35 U.S.C 103 Rejection(s) of the above-mentioned claims is hereby withdrawn.
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

3. 	Claim(s) 1-32 is/are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
VASSILOVSKI et al. 					(US 2021/0218812 A1)
A user device and transportation entity, such as a transport vehicle or transport server, perform information exchanges for a transportation service using Device-to-Device (D2D) communications, such as dedicated short-range communication (DSRC), a cellular Vehicle-to-Everything (C-V2X), or a 5G New Radio (NR). The information exchanges, for example, are related to, e.g., logistics and delivery of transportation services. For example, the user device may transmit a transportation request message that includes information elements, such as an identifier, a type of transport device requested, a number of users, requested destination, etc. The transportation entity may transmit a transportation response message accepting or rejecting the request. Additional messages, such as a status request and status of the transportation, as well as messages related to completing the transportation service may be exchanged.
Hao et al. 							(US 2017/0359237 A1)
A network device logs transmission control protocol (TCP) flow data for connections between registered devices that are registered for use of secure Internet of Things (IoT) application programming interfaces (APIs). The logging generates logged flow data. The network device receives, from a first registered device, a call validation request for an IoT API call directed to the first registered device from a second registered device. The call validation request includes packet information of the IoT API call. The network device compares the packet information with the logged TCP flow data. When the comparing indicates a match of the packet information and the logged TCP flow data, the network device sends a response to the first registered device to accept the IoT API call. Otherwise, the network device sends a response to the first registered device to reject the IoT API call.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B ROBINSON whose telephone number is (571)270-0702.  The examiner can normally be reached on M-F 7:00-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER B ROBINSON/Primary Examiner, Art Unit 2443